DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 09/29/2022 is acknowledged.  In the Amendment/Response, claims 1, 8, 11, and 12 were amended.  Claims 1-12 remain pending and have been examined in this action.  Applicants’ arguments in conjunction with the claim amendments were not found to be persuasive, and the claims 1-12 remain rejected (see Response to Arguments below).  The following rejections are reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peppas et al. (US20090232858, previously cited).
	Peppas et al. teach tablets comprising molecular recognition polymer layers (see Abstract).  The molecular recognition polymer layers of Peppas et al. bind and respond to specific molecules, analytes or moieties. These polymer layers can be tailored to bind any molecule with controlled selectivity and affinity (see paragraph [0058]).  The polymer layers can be imprinted with a macromolecular architecture having binding abilities that could be used as the sensing elements (see paragraph [0063]).  
Peppas et al. teach methods of making a recognitive system comprising selecting one or more template molecules for imprinting, forming a polymeric recognitive network layer using the template molecule, removing the template molecule from the recognitive network, and incorporating the polymeric recognitive network layer in a tablet.  Following polymerization, the imprinted polymer is swollen in solvent to facilitate the removal of the template molecule matrix (see paragraph [0086]).  Peppas et al. teach that the polymeric recognitive network layer can be coated around a tablet core.  Peppas et al. teach that the polymer recognitive network layer is at least partially porous (see paragraph [0010]).  Peppas et al further teach that their tablets can be in the form of a cylinder and formulated for oral administration (see paragraphs [0008] and [0055]).  Peppas et al. further teach tablets with a thickness of approximately 3 mm and diameter of 6.33 mm (see paragraph [0014]).  Peppas et al. teach polymer recognitive network layers including a polymer network having architectures that have selective affinity for a moiety.  Such polymer networks may have shape specific cavities that match the moiety, as well as chemical groups oriented to form multiple complexation points with the moiety.  Peppas et al. teach that the polymer networks can be selective due to the particular size and shape of the site for a template biomolecule (see paragraph [0098]). Peppas et al. further teach methadone and amphetamine (see paragraphs [0032] and [0049]).
Based on the teachings of Peppas et al., it would have been well within the ordinary level of skill in the art at the time of filing to formulate an oral cylindrical solid-form sampling tablet of the claimed size formed of a single type of polymer throughout and having immobilized on it a molecularly imprinted thin-film polymer having a porosity made up of voids which can accept and hold a solid form analyte to be detected for biological testing in a liquid sample.  Because Peppas et al. teach that their polymeric recognitive network layer can be selective due to the particular size and shape of the site for a template biomolecule, it would have been it would have been well within the ordinary level of skill in the art at the time of filing to incorporate voids or pores of the same size and shape as a solid form analyte such as methadone or amphetamine.  Furthermore, based on the teachings of Peppas et al., it would have been well within the ordinary level of skill in the art at the time of filing to insert the sampling tablet in a liquid sample or oral cavity containing an analyte of interest for a desired amount of time, remove the tablet from the liquid sample or oral cavity, analyze and determine the presence of the analyte, and remove the analyte from the tablet by applying a solvent via routine experimentation.

Response to Arguments
Claim Objections
Applicants’ amendments to claims 11 and 12 have overcome the claim objections, and these objections have been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants argue that Peppas neither teaches nor suggests, and teaches away from, a sampling tablet, particularly where such sampling tablet is formed of a single type of polymer throughout as claimed.   Applicants argue that the formulations of Peppas have multiple layers in order to sense and then deliver a drug.  Applicants argue that a skilled artisan would have no motivation to remove either of Peppas’ layers because that would destroy the fundamental point of the Peppas invention (see pages 5-6 of Response).
Applicants’ arguments were not found to be persuasive in view of the overall teachings of Peppas.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Here, claim 1 as currently presented reads on a composition with two layers having two different polymers:  a first layer comprising a tablet formed of a single type of polymer and second layer comprising a thin-film polymer having a porosity made up of voids sized to accept a solid form analyte of interest.  The claim does not require that the polymer that forms the tablet and the thin-film polymer immobilized on the tablet are the same, nor does the claim preclude the presence of an active agent in the tablet that can be delivered to a subject.  Furthermore, that claim does not preclude the presence of two polymer recognitive layers.
As noted above, Peppas teaches compositions comprising two polymeric recognitive network layers compressed into a tablet.  Peppas further teaches that their polymeric recognitive network can be at least partially porous.  Also as noted above, Peppas et al. teach polymer recognitive network layers including a polymer network having architectures that have selective affinity for a moiety.  Such polymer networks may have shape specific cavities that match the moiety.  Peppas et al. teach that the polymer networks can be selective due to the particular size and shape of the site for a template biomolecule.
Based on at least the above-mentioned teachings of Peppas et al., the Examiner maintains it would have been well within the ordinary level of skill in the art at the time of filing to formulate a sampling tablet formed of a single type of polymer (first layer) having immobilized on it a porous thin-film polymer (second layer) which can accept and hold a solid form analyte to be detected for biological testing in a liquid sample.  Because Peppas et al. teach that their polymeric recognitive network layers can be selective due to the particular size and shape of the site for a template biomolecule, it also would have been well within the ordinary level of skill in the art at the time of filing to incorporate voids in a thin-film polymer sized to accept solid form analyte such as methadone or amphetamine. 
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615